NUMBERS 13-20-00492-CV & 13-21-00085-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


SPEEDY CAR WASH, INCORPORATED
AND CARLOS A. GUERRA, GUARANTOR,                                       Appellants,

                                         v.

GERALD SHER, SUSAN SHER,
SPECIALTY CUISINE, INC. D/B/A
ISLE WASH AND ANDREW SHER,
TRUSTEE,                                                                Appellees.


                  On appeal from the 107th District Court
                       of Cameron County, Texas.


                                     ORDER

    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

      Appellants Speedy Car Wash, Inc. and Carlos A. Guerra, Guarantor have filed a

motion to determine sufficiency of security and motion for emergency relief seeking to
stay enforcement of the judgments in the underlying causes. See TEX. R. APP. P.

24.4(a)(4); id. R. 24.4(c). We previously granted the motion to stay enforcement of the

judgment pending further order of this Court, and we requested appellees to file a

response to the motion to determine sufficiency of security. See id. 24.4(c). Appellees

have since filed a response, and appellants have filed a reply.

       In reviewing the record before us, we note that the trial court has not entered a

ruling determining the sufficiency of the security. Therefore, we abate the causes and

remand the case to the trial court to hold a hearing and proceedings pursuant to Texas

Rule of Civil Procedure 24. See TEX. R. APP. P. 24.4(c); see also Kanan v. Plantation

Homeowner's Ass'n, Inc., No. 13-11-00282-CV, 2012 WL 593067, at *1 (Tex. App.—

Corpus Christi–Edinburg Feb. 21, 2012, no pet.) (mem. op.). We direct the trial court to

hold a hearing on the issues pertinent to Rule 24. We direct the trial court to file its ruling

and any findings and conclusions with this Court in the form of a supplemental clerk's

record. We further direct appellants to file a reporter’s record of the hearing on remand.

The supplemental clerk’s record and reporter's record are due in this Court within thirty

days of this order. The motion to determine sufficiency of the security will be carried with

the case, the appeal will remain abated, and the enforcement of the underlying judgment

will be stayed until further order of the Court.

                                                                         PER CURIAM


Delivered and filed on the
5th day of November, 2021.



                                              2